DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support”, “portafilter”, “filter” and “piston”, recited in claim 10; the “operating lever” and “adjustment means”, recited in claim 11; and the “plurality of brewing modules”, recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the recitation of a plurality of brewing modules is vague. There is recited no structure which defines the brewing modules. Are they 
	There is no antecedent basis for the “third heating device” recited in claims 13 and 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli et al. in view of Epping.
	There is disclosed in Vetterli a coffee machine, comprising: a housing frame (inherent); a water module for providing brewing water, whereby the water module comprises a first heating device, which first heating device comprises a boiler with a water tank 2 with a fresh water inlet and a first heating element (fig. 6) for heating water to a first temperature; a brewing module with a brewing device 1’ for brewing a predefined amount of coffee with brewing water and with a dispensing unit 4 for dispensing brewed coffee, as well as, disposed in a brewing water feed line, a second heating device 11’, to heat the water heated to the first temperature upstream of the 
	Epping discloses that it is known in the art to make use of a thick film heater 28 designed as a continuous flow heater, wherein the heater is used to heat brewing water fed to a brewing module.
	It would have been obvious to one skilled in the art to substitute the second heating device of Vetterli with the thick film heater disclosed in Epping, in order to provide an alternative means of heating brewing water to a second temperature.
	In regards to claims 4-6, the recited water temperature ranges are standard temperatures for the production of brewed coffee, and such temperatures would be an obvious matter of design choice to one skilled in the art. The temperatures being achievable by the heating devices disclosed in Vetterli.
	In regards to claim 12, it would have been obvious to one skilled in the art to provide additional brewing modules, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
s 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli et al. in view of Epping as applied to claims above, and further in view of Doglioni-Majer.
	Doglioni-Majer discloses the use of an additional water heating device 5b for heating water to be fed as bypass water to a brewing device 6.
	It would have been obvious to one skilled in the art to provide the coffee machine of Vetterli, as modified by Epping, with the additional heating device disclosed in Doglioni-Majer, in order to allow production of beverages having varied strength levels.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli et al. in view of Epping as applied to claims above, and further in view of Verna.
	Verna discloses, in a coffee production apparatus, the use of a portafilter 32 and piston 42 as a brewing device; an operating lever 40 designed to push the piston into a pressing or brewing position; and an adjustment means with a fluid system which comprises at least one first cylinder 50 and piston 51 arrangement.
	It would have been obvious to one skilled in the art to substitute the brewing chamber mixing arrangement of Vetterli, as modified by Epping, with the brewing chamber mixing arrangement disclosed in Verna, which includes the portafilter, piston, operating lever and adjustment means, in order to provide an alternative means to contain coffee and provide hot water thereto.
Allowable Subject Matter
Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Nenov et al., Jarisch et al., Sampaoli et al. and Grassia (WO 2017/032110) are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761